Citation Nr: 1131099	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for asbestos related pleural disease.


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service March 1950 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for asbestos related pleural disease was granted, with a noncompensable evaluation, in March 2008.  The noncompensable evaluation assigned to this disability was based on a February 2008 VA examination.  In his report, the VA examiner noted that the Veteran's symptoms and recurrent infections were most probably attributable to his tobacco related chronic obstructive pulmonary disease (COPD) and emphysema.  He indicated that they were not typical manifestations of asbestos related pleural disease.  He noted that on pulmonary function tests, any obstructive disease found would be attributed to the COPD and emphysema, and that decreased diffusion capacity would be attributable to emphysema.  He indicated that restrictive disease would likely be from a combination of obesity and possibly asbestos related pleural disease.  Pulmonary function tests revealed severe obstructive disease with air trapping, resulting in decreased diffusion capacity.  He indicated that such findings were typical of tobacco-related emphysema.  

At his June 2011 hearing, the Veteran submitted a statement by a private physician.  The author noted that the Veteran was clearly exposed to asbestos, which was a known carcinogen and accelerated the development in COPD in patients who use cigarettes.  He stated that pulmonary function testing completed in March 2008 revealed moderate obstructive disease and was clearly causally related to asbestosis.  This physician's statement raises the question of whether asbestos exposure contributed to the development of COPD and should therefore be considered in the evaluation of the Veteran's service connected asbestos related respiratory disability, and is in conflict with the VA examiner's discussion of COPD as the result of smoking alone.  In light of this conflict, the Board concludes that an additional examination is warranted.  

In light of the above discussion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his asbestos related respiratory disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran and from the medical evidence contained in the claims file, the pertinent details of which should be recited in the examination report.  

All necessary testing should be carried out, to include full pulmonary function tests, the results of which should be included with the examination report.

Following examination, review of the claims file, and interview of the Veteran, the examiner should identify all currently present respiratory disabilities, their objective symptoms, and their relative severity.  With respect to all respiratory disabilities identified, the examiner should discuss whether they are related to the Veteran's documented asbestos exposure or to other causes.  In doing so, the examiner should specifically address the June 2011 statement by the private physician purporting to link the Veteran's COPD to asbestos exposure. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


